DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action addresses pending claims 1-19. Claims 2-3, 7, 17 were amended and claim 19 was added in the response filed 9/13/2021.

Allowable Subject Matter
Claims 1-19 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claim combination of an activation mechanism for a battery comprising an ampoule filed with an electrolyte, and a mechanism for breaking said ampoule having a snap spring element to which said ampoule is attached in a freely suspended manner, and the snap spring elements snaps from a first shape into a second shape when a force is applied, thereby severing an attachment of said ampoule; is allowable over the prior art.
While claims 1 and 19 recite different language, both claims are allowable for substantially the same reason.
The Examiner notes that the claim requires that the ampoule is held in a “freely suspended manner”, which requires that the ampoule is held from the top, as opposed to being supported on the bottom. Therefore, the claim requires that the ampoule is held from the top, . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Straver (US 2004/0197640) teaches suspending/hanging an electrolyte ampoule 21 from a battery activating system 30 comprising a hanging device 33 and weight 31 (Fig 1a). At a predetermined acceleration level, the hanging device 33 falls down with the ampoule 21 still hanging to this hanging device 33 ([0035]). That is, Straver does not disclose a structure similar to the snap spring element because the hanging device does not snap from a first shape to a second shape, nor does the hanging device become severed from the ampoule. As such, Straver does not meet limitations of the claim.
Hein (EP 3382782) discloses an electrolyte ampoule 2 that is supported by a snap spring element 5 (Fig 1). Because the snap spring element 5 is supported by/underneath the electrolyte ampoule 2, the snap spring element does not “freely suspend” the electrolyte ampoule because the snap spring element does not hold the ampoule from the top. While the snap spring element 5 snaps from a first shape to a second shape under enough force/acceleration causing the ampoule to fall and break, the connection between the snap spring element 5 and the ampoule is not severed because the ampoule falls with the snap spring element. As such, Hein does not meet the claim limitations.
(Fig 1). Because the frame 20 supports the ampoule from underneath, the frame does not “freely suspend” the electrolyte ampoule because the frame does not hold the ampoule from the top. While the frame is on top of a washer 18 that snaps from a first shape to a second shape under a force (Figures 1 to 2), the connection between the frame 20 and the ampoule is never severed. Therefore, Everett ‘516 does not meet the claim limitations.
Everett (US 2,656,401) teaches a supporting/releasing member 20 with fingers 22A that support an electrolyte ampoule (Fig 1). Because the supporting/releasing member is underneath the ampoule, the supporting/releasing member does not “freely suspend” the electrolyte ampoule. While the fingers 22A spring around the ampoule (from a first to second shape) when enough force causes the ampoule move downward (see Fig 2), the connection between the supporting/releasing member 20 and the ampoule is not severed, as required by the claims. As such, Everett ‘401 does not meet the claim limitations.
Rudenauer et al. (US 2002/0034681) teaches an activatable battery wherein an ampoule 24 is suspended by an ampoule holding body 28 from above. The holding body is engaged with an inertia body 30 that has a spring 42 in the middle, and zigzag grooves 56 on the outside. Once a sufficient force is applied, the inertia body begins to move, and the balls in the zigzag grooves cause the movement of the inertia body to be not in a linear axial direction, but rather in only a generally axial direction ([0021], Figs 1-2). Therefore, while Rudenauer teaches suspending an ampoule, the reference does not teach a plate having a structure similar to the claimed snap spring element. In addition, because the mechanism requires that grooves and 
Hein (US 2020/0006785), which is not published before the filing of the instant application and is by the same inventor, has two leaf spring elements 10 where one element holds an ampoule from the top, and the other supports the ampoule from the bottom (Fig 1). When under a sufficient force, the lower leaf spring element 9 snaps from a first to second shape ([0036], Fig 2). However, the lower leaf spring only supports the ampoule and thereby does not suspend the ampoule. In addition, while the upper leaf spring may be considered to suspend the ampoule, the upper leaf spring does not snap from a first to second shape. Therefore, Hein does not meet the claim limitations, nor is it considered prior art. In a review of the claims, there is no issue of double patenting.
In summary, the best combination of references is Straver in view of Hein, Everett ‘516, or Everett ‘401. Straver suspends an ampoule via a hanging device, but does not disclose a snap spring element. Hein, Everett ‘516, and Everett ‘401 each describe an element that is similar to the claimed snap spring element (each reference has an element that changes from a first to second shape). However, as argued by Applicant, Everett ‘516 (and similarly Hein and Everett ‘401) do not disclose a hanging device being a snap spring element, and Everett ‘516 (and similarly Hein and Everett ‘401) has an ampoule that sits on the bottom of a holder, and is not suspended form. As such, one of ordinary skill in the art would not use those elements of Everett ‘516 (and similarly Hein and Everett ‘401) to suspend an ampoule. At best, one of ordinary skill would use those elements to have the ampoule sit on. In addition, none of Straver, Everett ‘516, Hein, and Everett ‘401 cause the severing of an attachment to the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186. The examiner can normally be reached M-F 8:00-5:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB BUCHANAN/             Examiner, Art Unit 1725                                      

/JONATHAN CREPEAU/             Primary Examiner, Art Unit 1725